DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 2, 2021 has been entered. 
Claims 1-20 are pending in this application, and claims 14-20 are withdrawn from consideration.  

Election/Restrictions
Claims 1-13 are allowable. The restriction requirement between Groups I and II, as set forth in the restriction requirement mailed on May 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 9, 2021 is partially withdrawn. Claim 14, including dependent claims 15-20, directed to Group II remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Li (U.S. Patent Application Publication No. 2017/0270017 A1) discloses: A memory system (computer system architecture 100), comprising:
a plurality of memory devices (memory module 106), each of the plurality of memory devices including a plurality of memory cells (memory module 106 includes a number of memory chips, e.g., DRAM chips.), and at least one of the plurality of memory devices including a backup region (Paragraph [0033]: “As mentioned above, embodiments according to the invention include several features including improved redundancy repair at the wordline or bitline level within the same memory chip and improved redundancy repair at higher levels of the memory hierarchy (e.g., row, column, bank, chip, rank, channel). More specifically, in an embodiment, a memory module includes redundant memory locations (e.g., redundant wordlines and redundant bitlines). A redundant memory location is a term well-known in the art. Redundant memory locations have physical addresses not included in the mapping relation between physical and logical addresses; that is, a redundant memory location is held in reserve and a logical address is not mapped to it until it is used for redundancy repair.”
Paragraph [0034]: “Embodiments according to the invention use the redundant wordlines and bitlines to replace faulty wordlines and faulty bitlines, respectively. The replacement of a faulty bitline or wordline with a redundant one is referred to herein as wordline or bitline redundancy repair.”

Paragraph [0037]: “FIGS. 3A and 3B are block diagrams showing an example of online redundancy repair at the wordline or bitline level in an embodiment according to the present invention. To repair a wordline or bitline online in an embodiment according to the present invention, the memory controller 104 translates a logical address to a physical address for a memory location in the computer memory using the address decoder module 104A of the memory controller 104. The computer memory includes a memory module (e.g., a DIMM such as the memory module 106 of FIG. 1) that includes a number of memory chips, e.g., DRAM chips. The memory module includes memory locations 301 and redundant memory locations 302. The memory locations are represented in FIGS. 3A and 3B are rectangular columns; those columns can represent bitlines or wordlines, for example. However, embodiments according to the invention are not limited to bitline/wordline repair but can be applied to larger portions of computer memory such as banks, and so in general the memory locations 301 and redundant memory locations 302 can represent any logical or physical portion of computer memory such as channels, banks, ranks, rows, columns, and chips.”

The Examiner finds the memory module (e.g., a DIMM such as the memory module 106 of FIG. 1) that includes a number of memory chips (e.g., DRAM chips) having memory locations 301 and redundant memory locations 302 as disclosed in Li teaches the claimed “plurality of memory devices, each of the plurality of memory devices including a plurality of memory cells, and at least one of the plurality of memory devices including a backup region”. Specifically, the Examiner finds the redundant memory locations 302 of Li teaches the claimed “backup region”); and
a memory controller (memory controller 104) configured to,
store data to [be stored in a plurality of selected memory cells in the] plurality of selected memory cells and the backup region in response to a [exceeding a threshold level] occurring in at least one of the plurality of selected memory cells, the plurality of selected memory cells being connected to a selected word line of a selected memory device among the plurality of memory devices, and
replace the selected word line with a redundancy word line to which a plurality of redundancy memory cells among the plurality of memory cells are connected in response to the CECC occurring in the at least one of the plurality of selected memory cells
(Paragraph [0036]: “In an embodiment, offline wordline or bitline repair includes the following steps. First, the physical address of a memory error is determined. This information can be provided by the vendor, for example. Once the physical address of the error location is known, then a redundancy repair interface on the memory controller 104, for example, can be For example, the memory controller 104 may make the location of the wordline or bitline that includes the error location not selectable, while making the replacement wordline or bitline selectable. The memory module design can also be modified to accommodate the replacement of a wordline/bitline with a redundant wordline/bitline. For example, the data lines in the memory module can be modified so that they no longer connect to the erroneous wordline/bitline. In general, offline repairs can include modifications to the control logic and control software and/or modifications to the memory module hardware.”
Claim 15: “the memory controller operable to translate a logical address to a first physical address for a first memory location in the memory, wherein the memory controller uses a mapping relation that identifies memory locations in the memory and wherein the memory comprises redundant memory locations;
the memory controller operable to store data in a second memory location in the memory in response to information characterizing the first memory location as faulty, the second memory location selected from the redundant memory locations; and
the memory controller operable to replace the first physical address in the mapping relation with a second physical address for the second memory location.”
Claim 18: “The computer system of claim 15, wherein the first memory location, the second memory location, and the redundant memory locations are each selected from the group consisting of a row, wordline, column, bitline, bank, chip, rank, and channel; wherein further the first memory location is characterized as faulty in response to detecting a threshold number of errors in the first memory location.”
Paragraph [0040]: “As just described, a second memory location 302A can be used in place of a first memory location 301A at the wordline and bitline level. However, the invention is not so limited. For example, instead of a wordline or bitline redundancy repair within a memory bank, a memory module can be manufactured with one or more redundant banks and a redundant bank can be used in place of another bank. For example, if the number of errors in a 
The Examiner finds the memory controller storing data in a second memory location selected from the redundant memory locations in the memory, in response to information characterizing the first memory location as faulty (i.e., the number of errors in a first bank exceeds a threshold level), and replacing the first physical address in the mapping relation with a second physical address for the second memory location by making the location of the wordline that includes the error location not selectable, while making the replacement wordline selectable as disclosed in Li teaches the claimed “memory controller configured to, store data to [be stored in a plurality of selected memory cells in the] plurality of selected memory cells in the plurality of selected memory cells and the backup region in response to [exceeding a threshold level] occurring in at least one of the plurality of selected memory cells, the plurality of selected memory cells being connected to a selected word line of a selected memory device among the plurality of memory devices, and replace the selected word line with a redundancy word line to which a plurality of redundancy memory cells among the plurality of memory cells are connected in response to the CECC occurring in the at least one of the plurality of selected memory cells.”).
However, the Examiner finds Li does not teach or suggest the claimed “store data in both a plurality of selected memory cells and the backup region in response to a correctable error correction code (CECC) occurring in at least one of the plurality of selected memory cells, the plurality of selected memory cells being connected to a selected word line of a selected memory device among the plurality of memory devices.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

	Claims 2-7 and 9-13 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112